                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KELVIN C. THOMPSON,                              )
                                                 )
               Plaintiff,                        )
                                                 )
       V.                                        )             No. 4:19-CV-2355-SNLJ
                                                 )
FEDERAL BUREAU OF                                )
INVESTIGATION,                                   )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff Kelvin C. Thompson's 1 motion for leave to

proceed in forma pauperis and submission of a civil complaint. Upon consideration of the motion

and the financial information provided in support, the Court concludes that plaintiff is unable to

pay the filing fee. The motion will therefore be granted. Additionally, the Court will dismiss the

complaint.

                                        Standard of Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous or fails to state a claim upon which relief may be granted, among other

reasons. An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

1
  This action is one of 14 that plaintiff has brought in forma pauperis in this Court in less than two
months. The other cases are: Thompson v. SS Admin. Office, No. 4: 19-CV-1922-SNLJ (filed Jul. 11 ,
2019); Thompson v. Soc. Sec. Admin., No. 4:19-CV-2110-CDP (filed Jul. 19, 2019); Thompson v. Soc.
Sec. Admin., No. 4:19-CV-2115-CDP (filed Jul. 22, 2019); Thompson v. FBI, No. 4:19-CV-2134-SNLJ
(filed Jul. 23, 2019); Thompson v. Creve Coeur Police Dep't, No. 4:19-CV-2138-SNLJ (filed Jul. 24,
2019); Thompson v. St. Louis Metropolitan Police, No. 4: 19-CV-2139-SRC (filed Jul. 24, 2019);
Thompson v. Eckles, No. 4:19-CV-2145-AGF (filed Jul. 25, 2019); Thompson v. St. Louis Metropolitan
Police Dept. , No. 4:19-CV-2300-CDP (filed Aug. 5, 2019); Thompson v. Marcantano , No. 4:19-CV-
2301-CAS (filed Aug. 5, 2019); Thompson v. Normandy Police Dep 't, No. 4:19-CV-2307-SPM (filed
Aug. 6, 2019); Thompson v. Ferguson Police Dep't, No. 4:19-CV-2308-SNLJ (filed Aug. 6, 2019);
Thompson v. Cool Valley Police Department, No. 4:19-CV-2309-JAR (filed Aug. 6, 2019); and
Thompson v. Harrison , No. 4:19-CV-2312-HEA (filed Aug. 7, 2019). All of the foregoing cases have
been dismissed pursuant to 28 U.S.C. § 1915.
Williams , 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face. "

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence ofan allegation is discernible," the court

should "construe the complaint in a way that permits the layperson' s claim to be considered

within the proper legal framework. " Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. A ubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                          The Complaint

       Plaintiff brings this action against the Federal Bureau of Investigation ("FBI"). In the

complaint and in a supplemental document, plaintiff alleges he filed numerous cases in this



                                                  2
Court "to establish proof of criminal collusion, civil rights violations and conspiracy engineered

by FBI and assisted by local law enforcement." He alleges a District Judge of this Court signed

dismissal orders in a case that was assigned to a Magistrate Judge. He alleges some of his cases

were dismissed contemporaneously and/or shortly after he filed them, and that some orders

contained the same wording and cited the same reason for dismissal. He concludes this proves

"criminal collusion, case tampering and civil rights violations" and "criminal abuse of the justice

system." He seeks "$100,000 actual and $1 ,000,000 dollars punitive."

                                           Discussion

       As noted above, a court must dismiss a complaint filed in forma pauperis if it is frivolous.

A complaint is frivolous if it lacks an arguable basis in law or fact. Martinez v. Turner, 977 F.2d

421 , 423 (8th Cir. 1992). In the context of factual frivolity, courts are given "the unusual power

to pierce the veil of the complaint' s factual allegations and dismiss those claims whose factual

contentions are clearly baseless." Neitzke, 490 U.S. at 327. Factual contentions are clearly

baseless if they are fanciful, delusional or fantastic, and "a finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly incredible,

whether or not there are judicially noticeable facts available to contradict them." Denton v.

Hernandez, 504 U.S. 25 , 32-33 (1992).

       Here, plaintiff alleges he is the target of an elaborate conspiracy engineered by the FBI,

and that the manner in which his numerous and interrelated prior cases were handled proves that.

These allegations are clearly baseless under the standard set forth in Neitzke and Denton.

Therefore, the Court concludes the complaint is subject to dismissal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).




                                                 3
       This Court must also dismiss a complaint filed in form.a pauperis if it fails to state a claim

upon which relief may be granted. When reviewing a complaint filed in form.a pauperis, a court

must accept well-pleaded facts as true, and make all reasonable inferences in plaintiffs favor.

Jones v. Douglas Cty. Sheriff's Dep 't, 915 F.3d 498, 499 (8th Cir. 2019). However, the Court is

"free to ignore legal conclusions, unsupported conclusions, unwarranted inferences and sweeping

legal conclusions cast in the form of factual allegations." Wiles v. Capitol Indem. Corp. 280

F.3d 868, 870 (8th Cir. 2002).

       Here, plaintiff has failed to state a claim upon which relief may be granted against the

FBI. Plaintiff merely offers his unsupported conclusion that the FBI engineered a conspiracy

against him, and he complains about the manner in which his cases were handled and implies

that proves the conspiracy's existence and the defendant' s culpability. However, this Court is

free to ignore plaintiffs unsupported conclusions, and will not draw unwarranted inferences. See

id. Even pro se complaints must allege facts which, if true, state a claim for relief as a matter of

law. Martin, 623 F.2d at 1286. The Court concludes that plaintiff has failed to plead facts

permitting the reasonable inference that the defendant is liable for the alleged misconduct.

Therefore, the complaint is also subject to dismissal pursuant to 28 U.S .C. § 1915(e)(2)(B)(ii).

       As noted above, this case is one of 14 interrelated cases that plaintiff has filed in form.a

pauperis in this Court since July 11 , 2019. Plaintiff has repeatedly alleged he is the target of an

elaborate conspiracy, and is being constantly surveilled and harassed. All 13 of plaintiffs prior

cases were dismissed for one of the reasons set forth in 28 U.S.C. § 1915(e), and the case at bar

will be dismissed for such reasons as well. It is well settled in the Eighth Circuit that this Court is

"vested with the discretion to impose sanctions upon a party under its inherent disciplinary

power." See Bass v. General Motors Corp., 150 F.3d 842, 851 (8th Cir. 1998). This includes the



                                                   4
discretion to craft and impose sanctions to deter litigants from engaging in "conduct which

abuses the judicial process." Chambers v. NA SCO, Inc., 501 U.S. 32, 43-45 (1991). These

powers stem from "the control necessarily vested in courts to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases." Id. (quoting Link v. Wabash R. Co.,

370 U.S. 626, 630-31 (1962)).

       In In re Tyler, 839 F.2d 1290, 1292 (8th Cir. 1988), the Eighth Circuit recognized that

district courts may use their discretion to place reasonable restrictions on a litigant who is found

to have abused the judicial process, including providing limitations or conditions upon the filing

of future suits. The Court recognized that there is "no constitutional right of access to the courts

to prosecute an action that is frivolous or malicious," and "[f]rivolous, bad faith claims consume

a significant amount of judicial resources, diverting the time and energy of the judiciary away

from processing good faith claims." Id. In Tyler, the Eighth Circuit affirmed the district court' s

sua sponte determination that the plaintiff should be limited to filing one lawsuit per month

pursuant to certain conditions precedent as a sanction for the litigant's repeated abuse of the

judicial process.

       Here, the Court determines that plaintiffs repeated filing of frivolous and interrelated

lawsuits amounts to abuse of the judicial process. Plaintiff is advised that if he continues to abuse

the judicial process, the Court may use its discretion to impose reasonable restrictions, including

limiting the filing of future suits and restricting his ability to proceed in forma pauperis.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the complaint is DISMISSED without prejudice.



                                                   5
       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel (ECF

No. 3) is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this   ~"4   day of August, 2019.




                                                 STEJ>EN.LIMBAUGH,JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                 6
